DETAILED ACTION
Claims 16-31 are pending before the Office for review.
In the response filed July 20, 2022:
Claims 16 and 25 were amended.
Claim 31 is newly added.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 28-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 6, 2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over REICHARDT et al (U.S. Patent Application Publication 2014/0011361) in view of MISHIMA et al (U.S. Patent Application Publication 2011/0318929).
With regards to claim 16, Reichardt discloses a chemical-mechanical polishing (CMP) composition comprising: (A) at least one inorganic abrasive particle (Paragraphs [0038]-[0039]); (B) at least one chelating agent selected from carboxylic acids (Paragraphs [0129]-[0131]); (C) at least one corrosion inhibitor selected from unsubstituted or substituted triazoles (Paragraphs [0127]-[0128]); (D) at least one non-ionic surfactant comprising at least one polyoxyalkylene group (Paragraphs [0073]-[0105]); (F) at least one carbonate or hydrogen carbonate (Paragraphs [0107]-[0114]);  (G) at least one oxidizing agent selected from the group consisting of organic peroxides, inorganic peroxides, persulfates, iodates, periodic acids, periodates, permanganates, perchloric acids, perchlorates, bromic acids and bromates (Paragraphs [0125]-[0126]); and (H) an aqueous medium (Paragraphs [0178]-[0179]). Reichardt further discloses that the composition may also contain, if necessary, at least on other additive, including, but not limited to stabilizers, friction reducing agents and other additives different from the components (A), (B), (C), (D) and (M) that are commonly known (Paragraph [0153]).
However, Reichardt does not explicitly disclose wherein the composition comprises (E) at least one pad-cleaning agent selected from polymers and co-polymers of acrylic acid, methacrylic acid and maleic acid and wherein the chemical mechanical polishing (CMP) composition has a selectivity of tantalum to copper, calculated as a material removal rate of tantalum over material removal rate of copper, of greater than 1.
Mishima discloses a CMP polishing solution comprising at least one inorganic abrasive particle (Paragraphs [0066]-[0074]); at least one corrosion inhibitor selected from unsubstituted or substituted triazoles (Paragraphs [0042]-[0065]); oxidizing agent (Paragraph [0078]-[0080]) and a water soluble polymer wherein the water soluble polymer may be a polymer of polyacylic acid, polymethacrylic acid, polymaleic acid or a acrylic acid based polymer comprising copolymerizing monomers of acrylic acid, methacrylic acid and maleic acid (Paragraphs [0082], [0094]-[0095]) rendering obvious at least one pad-cleaning agent selected from the polymers and co-polymers of acrylic acid methacrylic acid and maleic acid.
In addition, Reichardt as modified by Mishima discloses polishing composition provides a high material removal rate of tantalum containing layer and a low removal rate of a copper containing layer (Reichardt Paragraph [0188]) the calculated material removal rate of the tantalum over material removal rate of the copper is greater than 1 (Reichardt Table 2 discloses Example 1 TaN 793/ Cu 282; Mishima Paragraphs [0117]-[0120] discloses a conductive layer including copper, a barrier layer including Ta or TaN and insulating layer wherein the polishing speed ratio can be adjusted as 0.1-2/1/0.1-2 providing over lapping removal rates wherein the copper layer can be removed at higher, same or lower rate). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Reichardt to include the water soluble polymer (pad cleaning agent) as rendered obvious by Mishima because the reference of Mishima teaches that the inclusion of the water soluble polymer prevents the generation of roughness on the polishing surface and tends to improve the stability of the abrasive grains in the CMP polishing solution (Paragraph [0097]) and  one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing composition using the water soluble polymer (pad cleaning agent) as rendered obvious by Mishima. MPEP 2143D
With regards to claim 17, the modified teachings of Reichardt renders obvious wherein the at least one inorganic abrasive particle (A) is selected from the group consisting of metal oxides, metal nitrides, metal carbides, silicides, borides, ceramics, diamond, organic hybrid particles, inorganic hybrid particles and silica (Reichardt Paragraphs [0057]-[0068]).
With regards to claim 18, the modified teachings of Reichardt renders obvious wherein the concentration of the at least one inorganic abrasive particle (A) is in the range of from about 0.002- 10 w wt% (Reichardt Paragraph [0046]) which renders obvious Applicant’s claimed amount of  ≥0.01 wt.% to ≤10 wt.%, based on the total weight of the chemical-mechanical polishing composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 19, the modified teachings of Reichardt renders obvious wherein the carboxylic acids are selected from the group consisting of dicarboxylic acids and tricarboxylic acids (Reichardt Paragraph [0131]).
With regards to claim 20, the modified teachings of Reichardt renders obvious wherein the concentration of the at least one chelating agent (B) is in the range of from 0.001-10 wt% (Reichardt Paragraph [0130]) which renders obvious Applicant’s claimed amount of ≥ 0.001 wt% to ≤ 2.5 wt% based on the total weight of the chemical mechanical polishing composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 21, the modified teachings of Reichardt renders obvious wherein the triazoles are selected from the group consisting of unsubstituted benzotriazoles, substituted benzotriazoles, unsubstituted 1,2,3-triazoles, substituted 1,2,3-triazoles, unsubstituted 1,2,4- triazoles and substituted 1,2,4-triazoles (Reichardt Paragraphs [0127]).
With regards to claim 22, the modified teachings of Reichardt renders obvious wherein the concentration of the at least one corrosion inhibitor (C) is in the range of 0.0001-10 wt% (Reichardt Paragraph [0128]) which renders obvious Applicant’s amount of ≥ 0.001 wt% to ≤ 1 wt% of the total weight of the chemical mechanical polishing composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 23, the modified teachings of Reichardt renders obvious wherein the concentration of the non-ionic surfactant comprises at least one polyoxyalkylene group (D) is in the range of 0.00001-10 wt% (Reichardt Paragraph [0104]) is in the range of ≥ 0.01 wt% to ≤ 10 wt% based on the weight of the chemical mechanical polishing composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 24, the modified teachings of Reichardt renders obvious wherein the at least one pad cleaning agent (polymer complexing agent) is selected from poly (acrylic acid-co-maleic acid) copolymers (Mishima  (Paragraphs [0082], [0094]-[0095] discloses the water soluble polymer may be an acrylic acid based polymer comprising copolymerizing monomers of acrylic acid and maleic acid.)
With regards to claim 25, the modified teachings of Reichardt renders obvious wherein the polymers and co-polymers of acrylic acid, methacrylic acid and maleic acid have a number average molecular weight is in the range of 500 or greater (Mishima Paragraphs [0082]-[0095]) which overlaps Applicant’s claimed amount of a range of ≥ 500 g/mol to ≤ 10000 g/mol. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 26, the modified teachings of Reichardt renders obvious wherein the concentration of the pad cleaning agent (water soluble polymer) is in the range of 0.001 – 5 mass% (Mishima Paragraphs [0097]) which renders obvious Applicant’s claimed amount of ≥ 0.001 wt% to ≤ 1 wt% based on the total weight of the chemical mechanical polishing composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 27, the modified teachings of Reichardt renders obvious wherein the pH of the chemical mechanical polishing composition is in the range of from 6-14 (Reichardt Paragraph [0148]) which renders obvious Applicant’s claimed range of from 8 to 11. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 31, Reichardt discloses a chemical-mechanical polishing (CMP) composition comprising: (A) at least one inorganic abrasive particle (Paragraphs [0038]-[0039]); (B) from 0.001-10 wt% of at least one chelating agent selected from dicarboxylic acids and tricarboxylic acids (Reichardt Paragraphs [0129]-[0131]) which renders obvious Applicant’s claimed amount of ≥ 0.001 wt% to ≤ 2.5 wt%; (C) from 0.0001-10 wt% of at least one corrosion inhibitor selected from the group consisting of unsubstituted benzotriazoles, substituted benzotriazoles, unsubstituted 1,2,3-triazoles, substituted 1,2,3-triazoles, unsubstituted 1,2,4- triazoles and substituted 1,2,4-triazoles  (Paragraphs [0127]- [0128]) which renders obvious Applicant’s amount of ≥ 0.001 wt% to ≤ 1 wt%; (D) from 0.00001-10 wt% at least one non-ionic surfactant comprising at least one polyoxyalkylene group (Paragraphs [0073]-[0105]) which renders obvious Applicant’s claimed amount of range of ≥ 0.01 wt% to ≤ 10 wt%; (F) at least one carbonate or hydrogen carbonate (Paragraphs [0107]-[0114]);  (G) at least one oxidizing agent selected from the group consisting of organic peroxides, inorganic peroxides, persulfates, iodates, periodic acids, periodates, permanganates, perchloric acids, perchlorates, bromic acids and bromates (Paragraphs [0125]-[0126]); and (H) an aqueous medium (Paragraphs [0178]-[0179]); where weight percentages are relative to the chemical mechanical polishing composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I) Reichardt further discloses that the composition may also contain, if necessary, at least on other additive, including, but not limited to stabilizers, friction reducing agents and other additives different from the components (A), (B), (C), (D) and (M) that are commonly known (Paragraph [0153]).
However, Reichardt does not explicitly disclose wherein the composition comprises (E) from ≥ 0.001 wt% to ≤ 1 wt% at least one pad-cleaning agent which is selected from poly (acrylic acid-co-maleic acid) copolymers with a molecular weight in the range of ≥500 g/mol to ≤10000 g/mol and wherein the chemical mechanical polishing (CMP) composition has a selectivity of tantalum to copper, calculated as a material removal rate of tantalum over material removal rate of copper, of greater than 1.
Mishima discloses a CMP polishing solution comprising at least one inorganic abrasive particle (Paragraphs [0066]-[0074]); at least one corrosion inhibitor selected from unsubstituted or substituted triazoles (Paragraphs [0042]-[0065]); oxidizing agent (Paragraph [0078]-[0080]) and a water soluble polymer wherein the water soluble polymer may be a polymer of polyacylic acid, polymethacrylic acid, polymaleic acid or an acrylic acid based polymer comprising copolymerizing monomers of acrylic acid, methacrylic acid and maleic acid (Paragraphs [0082], [0094]-[0095]) rendering obvious at least one pad-cleaning agent selected from the polymers and co-polymers of acrylic acid methacrylic acid and maleic acid; wherein the concentration of the pad cleaning agent (water soluble polymer) is in the range of 0.001 – 5 mass% (Mishima Paragraphs [0097]) which renders obvious Applicant’s claimed amount of ≥ 0.001 wt% to ≤ 1 wt% and wherein the polymers and co-polymers of acrylic acid, methacrylic acid and maleic acid have a number average molecular weight is in the range of 500 or greater (Mishima Paragraphs [0082]-[0095]) which overlaps Applicant’s claimed amount of a range of ≥ 500 g/mol to ≤ 10000 g/mol. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
In addition, Reichardt as modified by Mishima discloses polishing composition provides a high material removal rate of tantalum containing layer and a low removal rate of a copper containing layer (Reichardt Paragraph [0188]) the calculated material removal rate of the tantalum over material removal rate of the copper is greater than 1 (Reichardt Table 2 discloses Example 1 TaN 793/ Cu 282; Mishima Paragraphs [0117]-[0120] discloses a conductive layer including copper, a barrier layer including Ta or TaN and insulating layer wherein the polishing speed ratio can be adjusted as 0.1-2/1/0.1-2 providing over lapping removal rates wherein the copper layer can be removed at higher, same or lower rate). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Reichardt to include the water soluble polymer (pad cleaning agent) as rendered obvious by Mishima because the reference of Mishima teaches that the inclusion of the water soluble polymer prevents the generation of roughness on the polishing surface and tends to improve the stability of the abrasive grains in the CMP polishing solution (Paragraph [0097]) and  one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired polishing composition using the water soluble polymer (pad cleaning agent) as rendered obvious by Mishima. MPEP 2143D

Response to Arguments
Applicant’s arguments, see pages 9-12 of Applicant’s response, filed July 20, 2022, with respect to the rejection(s) of claim(s) 19-27 under 103 have been fully considered and are persuasive. In particular, Applicant’s argument that the cited prior art of Schroeder fails to teach or render obvious Applicants newly amended claim limitations.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mishima et al (U.S. Patent Application Publication 2011/0318929).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/           Primary Examiner, Art Unit 1713